Case 1:21-cv-20351-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 1 of 14




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

  HELEN SWARTZ, Individually,                              :
                                                           :
                 Plaintiff,                                :
  vs.                                                      :
                                                           :   Case No.
  BRICKELL MIAMI LLC,                                      :
  a Delaware Limited Liability Company,                    :
                                                           :
              Defendant.                                   :
  _________________________________________/


                                           COMPLAINT
                                    (Injunctive Relief Demanded)

         Plaintiff, HELEN SWARTZ, Individually, on her behalf and on behalf of all other

  mobility impaired individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby

  sues the Defendant, BRICKELL MIAMI LLC, a Delaware Limited Liability Company d/b/a THE

  SLS BRICKELL HOTEL (sometimes referred to as “Defendant”), for Injunctive Relief, and

  attorney’s fees, litigation expenses, and costs pursuant to Title III of the Americans with

  Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

                                              COUNT I

         1.      Plaintiff, Helen Swartz, is an individual residing in Miami Beach, FL, in the

  County of Miami-Dade.

         2.      Defendant’s property, The SLS Brickell Hotel, is located at 1300 South Miami

  Avenue, Miami, FL 33130, in the County of Miami-Dade.

         3.      Venue is properly located in the Southern District of Florida because venue lies in

  the judicial district of the property situs.    The Defendant’s property is located in and the

  Defendant does business within this judicial district.

                                                   1
Case 1:21-cv-20351-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 2 of 14




         4.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

  original jurisdiction over actions which arise from the Defendant’s violations of Title III of the

  Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and §

  2202. The Court has supplemental jurisdiction over the State Law Claims, pursuant to 28

  U.S.C. 1367.

         5.      Plaintiff Helen Swartz is a Florida resident, is sui juris, and qualifies as an

  individual with disabilities as defined by the ADA.        Helen Swartz suffers from multiple

  sclerosis. She was diagnosed twenty years ago and as a result of losing her ability to ambulate,

  she uses a mobility scooter. Family and friends often visit her in the Miami area and she enjoys

  visiting with them at the various hotels in which they stay. Ms. Swartz sometimes stays in hotels

  with them to eliminate the need to return home late, as fatigue is a significant component of the

  disease. She and her husband also enjoy celebrating special events such as birthdays and

  anniversaries by enjoying hotel restaurants and spending the night to use spa amenities. Ms.

  Swartz’s granddaughter enjoys using the hotel pools when visiting Miami and Ms. Swartz enjoys

  treating her granddaughter to overnight stays in hotels in Miami.

         6.      Helen Swartz visited the property which forms the basis of this lawsuit from

  January 17 through January 18, 2021, and has reservations to return to the Hotel on July 11

  through July 12, 2021. She will be meeting a friend to enjoy the new restaurants and shop at

  Brickell City Center.   The Plaintiff also wishes to avail herself of the goods and services

  available at the property, and to assure herself that this property is in compliance with the ADA

  so that she and others similarly situated will have full and equal enjoyment of the property

  without fear of discrimination.

         7.      Defendant owns, leases, leases to, or operates a place of public accommodation as

                                                  2
Case 1:21-cv-20351-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 3 of 14




  defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.

  Defendant is responsible for complying with the obligations of the ADA. The place of public

  accommodation that the Defendant owns, operates, leases or leases to is known as The SLS

  Brickell Hotel, and is located at 1300 South Miami Avenue, Miami, FL 33130.

         8.      Helen Swartz has a realistic, credible, existing and continuing threat of

  discrimination from the Defendant’s non-compliance with the ADA with respect to this property

  as described but not necessarily limited to the allegations in paragraph 10 of this Complaint.

  Plaintiff has reasonable grounds to believe that she will continue to be subjected to

  discrimination in violation of the ADA by the Defendant. Helen Swartz desires to visit The SLS

  Brickell Hotel not only to avail herself of the goods and services available at the property, but to

  assure herself that this property is in compliance with the ADA so that she and others similarly

  situated will have full and equal enjoyment of the property without fear of discrimination.

         9.      The Defendant has discriminated against the individual Plaintiff by denying her

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq.

         10.     The Defendant has discriminated, and is continuing to discriminate, against the

  Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

  1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

  $500,000 or less). A preliminary inspection of Riviera Suites South Beach has shown that

  violations exist. These violations that Helen Swartz has personally encountered or observed,

  and which were verified by an ADA expert, include, but are not limited to:

                 a.    A vehicle pull-up space is not provided on the site. This is in violation
         of section 503.2 of the 2010 Standards for Accessible Design. 28 CFR §36.304. This
         condition made it difficult for the Plaintiff to access the facility.


                                                    3
Case 1:21-cv-20351-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 4 of 14




               b.      The check-in counter is too high. This is in violation of sections 226
        and 902 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This condition
        made it difficult for the Plaintiff access to the facility.

                c.       The card reader on top of the check-in counter is out of reach to a person
        in a wheelchair. This is in violation of sections 309 and 902 of the 2010 Standards for
        Accessible Design: 28 CFR §36.304. This condition made it difficult for the Plaintiff
        access to the facility.


                d.        Accessible seating at the tables and bars in and around the hotel are not
        provided anywhere to a person using a wheelchair. This is in violation of sections 226
        and 902 of the 2010 Standards for Accessible Design. This denied Plaintiff access to the
        tables and bars; 28 CFR §36.201, §36.202, §36.304.


                e.        The button to access the pool and Spa in the elevator is out of reach to
        a person in a wheelchair. This is in violation of section 407.2.1.1 of the 2010 Standards
        for Accessible Design: 28 CFR §36.304. This condition made it difficult for the plaintiff
        to access the facility.

                f.        The operable parts are the automatic teller machine is out of reach to a
        person in a wheelchair. This is in violation of section 707 of the 2010 Standards for
        Accessible Design: 28 CFR §36.304. This condition made it difficult for the plaintiff to
        access the facility.


               g.       The pool entry operable hardware is out of reach to a person in a
        wheelchair. This is in violation of section 404.2.7 of the 2010 Standards for Accessible
        Design: 28 CFR §36.201, §36.202 §36.304. This condition denied the Plaintiff access to
        the pool and pool area of the hotel.

               h.       The outdoor pool fixed shower head is too high. This is in violation of
        section 608.6 of the 2010 Standards for Accessible Design. 28 CFR §36.304. This
        condition made it difficult for the Plaintiff to access the facility.

               i.       The pool lifts are not in their proper locations. This is in violation of
        section 1009.2.1 of the 2010 Standards for Accessible Design. 28 CFR §36.304. This
        condition made it difficult for the Plaintiff to access the facility.

               j.        The pool lifts are not capable of unassisted operation from both the


                                                 4
Case 1:21-cv-20351-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 5 of 14




        deck and water levels. This is in violation of section 1009.2.7 of the 2010 Standards
        for Accessible Design. 28 CFR §36.304. This condition denied the Plaintiff to
        independently access any of the pool lifts at the facility.

                k.         In the pool accessible toilet compartment, an object is spaced too close
        to the rear grab bar behind the water closet. This is in violation of section 609.3 of the
        2010 Standards for Accessible Design: 28 CFR §36.304. This condition made it difficult
        the plaintiff to access the facility.

                l.         In the pool accessible toilet compartment, a door pull is not provided
        on both sides of the accessible stall door. This is in violation of section 604.8.1.2 of the
        2010 Standards for Accessible Design: 28 CFR §36.304. This condition made it difficult
        the plaintiff to access the facility.

               m.      The Spa check-in counter is too high. This is in violation of sections
        226 and 902 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This
        condition made it difficult for the Plaintiff access to the facility.

               n.        The doorway threshold to enter/exit the Spa balcony is too high. This is
        in violation of section 404.2.5 of the 2010 Standards for Accessible Design: 28 CFR
        §36.304. This condition made it difficult for the Plaintiff access to the facility.

               o.       The mirror in the Spa bathroom is too high. This is in violation of
        section 603.3 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This
        condition made it difficult for the Plaintiff to see herself in the mirror.

                p.         In the Spa accessible toilet compartment, an object is spaced too close
        to the rear grab bar behind the water closet. This is in violation of section 609.3 of the
        2010 Standards for Accessible Design: 28 CFR §36.304. This condition made it difficult
        the plaintiff to access the facility.

                q.        The hook on the door in the Spa accessible toilet compartment is out of
        reach to a person in a wheelchair. This is in violation of section 308 of the 2010
        Standards for Accessible Design: 28 CFR §36.304. This condition made it difficult the
        plaintiff to access the facility.

                r.         The Fitness Center’s entry operable hardware is out of reach to a
        person in a wheelchair. This is in violation of section 404.2.7 of the 2010 Standards for
        Accessible Design: 28 CFR §36.201, §36.202 §36.304. This condition made it difficult
        for the Plaintiff access to the door button to exit.


                                                  5
Case 1:21-cv-20351-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 6 of 14




                s.       The mirrors in the accessible toilet room by the restaurant are too high.
        This is in violation of section 603.3 of the 2010 Standards for Accessible Design: 28
        CFR §36.304. This condition made it difficult for the Plaintiff to see herself in the
        mirror.

                t.        The pipes underneath the lavatory in the accessible toilet room by the
        restaurant are exposed. This is in violation of section 606.5 of the 2010 Standards for
        Accessible Design: 28 CFR §36.304. This condition made it difficult for the Plaintiff
        to access the lavatory.

                u.         An appropriate clearance is not provided around the water closet in the
        restaurant accessible toilet compartment. This is in violation of section 604.3 of the
        2010 Standards for Accessible Design: 28 CFR §36.304. This condition made it
        difficult for the Plaintiff to access the facility.

                v.         The baby changer in the restaurant accessible toilet compartment is out
        of reach to a person in a wheelchair. This is in violation of section 309 of the 2010
        Standards for Accessible Design: 28 CFR §36.304. This condition made it difficult for
        the Plaintiff to access the facility.


               w.        The hand dryer in the restaurant accessible toilet compartment is out of
        reach to a person in a wheelchair. This is in violation of section 308 of the 2010
        Standards for Accessible Design: 28 CFR §36.304. The position of the dryer by the
        lavatory made it difficult for the plaintiff to use both hands to access the facility in the
        same way as an abled individual.

                x.         In the mezzanine accessible toilet compartment, an object is spaced too
        close to the rear grab bar behind the water closet. This is in violation of section 609.3
        of the 2010 Standards for Accessible Design: 28 CFR §36.304. This condition made it
        difficult the plaintiff to access the facility.

                y.         The hook on the door of the mezzanine accessible toilet compartment
        is out of reach to a person in a wheelchair. This is in violation of section 603.4 of the
        2010 Standards for Accessible Design: 28 CFR §36.304. This condition made it difficult
        the plaintiff to access the facility.

                z.        An accessible table is not provided in accessible guestroom, #303. This
        is in violation of section 806.2.1 of the 2010 Standards for Accessible Design: 28 CFR
        §36.304. This condition made it difficult the plaintiff to access the facility.


                                                  6
Case 1:21-cv-20351-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 7 of 14




                aa.        In the accessible guestroom, #303, the exterior space to enter or exit is
        not accessible. This is in violation of section 806.2.2 of the 2010 Standards for
        Accessible Design. 28 CFR §36.304. This conditioned denied the plaintiff to access the
        balcony, which is in violation of 28 CFR §36.201, §36.202 and §36.304 as this denied
        Plaintiff the full and equal opportunity to   receive the same service as an abled
        individual.

                bb.      In guestroom #303, which hotel deemed an accessible guestroom, the
        closet rod and shelf are out of reach to a person in a wheelchair. This is in violation of
        section 811.3 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This
        condition made it difficult the plaintiff to access the facility.


                cc.       In guestroom #303, which the hotel deemed an accessible guestroom,
        the window controls are out of reach to a person using a wheelchair. This is in
        violation of sections 308 and 806 of the 2010 Standards for Accessible Design: 28 CFR
        §36.304. This condition made it difficult for the plaintiff to access the facility.


                dd.        In the accessible guestroom #303, which hotel deemed an accessible
        guestroom, the operable part on the window control requires tight grasping, pinching, or
        twisting of the wrist. This is in violation of sections 309.4 and 806 of the 2010
        Standards for Accessible Design: 28 CFR §36.304. This condition made it difficult for
        the plaintiff to access the facility.

                ee.       In the accessible guestroom #303, which hotel deemed an accessible
        guestroom, operable part on the lamp requires tight grasping, pinching, or twisting of the
        wrist. This is in violation of sections 309.4 and 806 of the 2010 Standards for
        Accessible Design: 28 CFR §36.304. This condition made it difficult for the plaintiff to
        access the facility.

                ff.        In the accessible guestroom #303, which hotel deemed an accessible
        guestroom, the operable part on the lamp in the living area is flush to the floor and out
        of reach to a person in a wheelchair. This is in violation of sections 309.3 and 806.2.1
        of the 2010 Standards for Accessible Design: 28 CFR §36.304. This condition made it
        difficult for the plaintiff to access the facility.

                gg.      In guestroom #303, which hotel deemed an accessible guestroom
        bathroom, the side grab by the water closet is improperly mounted. This is in violation
        of section 806.2.4 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This


                                                  7
Case 1:21-cv-20351-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 8 of 14




        condition made it difficult for the plaintiff to access the facility.

               hh.        In guestroom #303, which hotel deemed an accessible guestroom
        bathroom, the pipe underneath the lavatory is exposed. This is in violation of section
        806.2.4 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This condition
        made it difficult for the plaintiff to access the facility.

                ii.        In guestroom #303, which hotel deemed an accessible guestroom
        bathroom, the shower spray unit in the roll-in shower does not have an on/off control
        with a non-positive shut-off. This is in violation of section 806.2.4 of the 2010
        Standards for Accessible Design: 28 CFR §36.304. This condition made it difficult for
        the plaintiff to access the facility.

                jj.        In guestroom #303, which hotel deemed an accessible guestroom
        bathroom, a Standard Roll-In Type Shower Compartment is not provided. This is in
        violation of section 806.2.4 of the 2010 Standards for Accessible Design: 28 CFR
        §36.304. This condition made it difficult for the plaintiff to access the facility.

                 kk.     In guestroom #303, which hotel deemed an accessible guestroom
        bathroom, the folding seat in the roll-in shower is installed too far from the shower
        entry. This is in violation of section 806.2.4 of the 2010 Standards for Accessible
        Design: 28 CFR §36.304. This condition made it difficult for the plaintiff to access the
        facility.

                ll.        In guestroom #303, which hotel deemed an accessible guestroom
        bathroom, the shower spray unit in the roll-in shower does not have an on/off control
        with a non-positive shut-off. This is in violation of section 806.2.4 of the 2010
        Standards for Accessible Design: 28 CFR §36.304. This condition made it difficult for
        the plaintiff to access the facility.

                mm.        In guestroom #303, which hotel deemed an accessible guestroom, the
        shower control in the accessible guestroom bathroom roll-in shower is out of reach to a
        person who must use a wheelchair. This is in violation of section 806.2.4 of the 2010
        Standards for Accessible Design: 28 CFR §36.304. This condition made it difficult for
        the plaintiff to access the facility.


               nn.      In guestroom #303, which hotel deemed an accessible guestroom, items
        in the guestroom and bathroom are out of reach to a person who needs to use a
        wheelchair. This is in violation of sections 308, 309, 404, 806 and 811of the 2010
        Standards for Accessible Design: 28 CFR §36.304. This condition made it difficult for


                                                    8
Case 1:21-cv-20351-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 9 of 14




         the Plaintiff to use the facilities.


                 oo.       The hotel does not provide the required amount of compliant accessible
         guest rooms, and the accessible rooms are not dispersed among the various classes of
         accommodations. This is in violation of section 224 the 2010 Standards for Accessible
         Design: 28 CFR §36.304. This denies to Plaintiff the full and equal opportunity to stay
         at the subject hotel. 28 CFR §36.302(e)(1).

                 pp.       The accessible features of the facility are not maintained, creating
         barriers to access for the Plaintiff, as set forth herein, in violation of 28 CFR §36.211.


         11.     All of the foregoing violations are also violations of the 1991 Americans with

  Disability Act Accessibility Guidelines, and the 2010 ADA Standards for Accessible Design

  (ADAAG), as promulgated by the U.S. Department of Justice.

         12.     The discriminatory violations described in paragraph 10 are not an exclusive list

  of the Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s place of

  public accommodation in order to photograph and measure all of the discriminatory acts

  violating the ADA and all of the barriers to access. The individual Plaintiff, and all other

  individuals similarly situated, have been denied access to, and have been denied the benefits of

  services, programs and activities of the Defendant’s buildings and its facilities, and have

  otherwise been discriminated against and damaged by the Defendant because of the Defendant’s

  ADA violations, as set forth above. The individual Plaintiff, and all others similarly situated,

  will continue to suffer such discrimination, injury and damage without the immediate relief

  provided by the ADA as requested herein. In order to remedy this discriminatory situation, the

  Plaintiff requires an inspection of the Defendant’s place of public accommodation in order to

  determine all of the areas of non-compliance with the Americans with Disabilities Act.

         13.     Defendant has discriminated against the individual by denying her access to full



                                                  9
Case 1:21-cv-20351-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 10 of 14




   and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

   discriminate against the Plaintiff, and all those similarly situated by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to

   afford all offered goods, services, facilities, privileges, advantages or accommodations to

   individuals with disabilities; and by failing to take such efforts that may be necessary to ensure

   that no individual with a disability is excluded, denied services, segregated or otherwise treated

   differently than other individuals because of the absence of auxiliary aids and services.

          14.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

   Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is

   warranted. Furthermore, the public interest would not be disserved by a permanent injunction.

   Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s fees, costs and

   litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505.

          15.     Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for its place of public

   accommodation that have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative,

   if there has been an alteration to Defendant’s place of public accommodation since January 26,

   1992, then the Defendant is required to ensure to the maximum extent feasible, that the altered

   portions of the facility are readily accessible to and useable by individuals with disabilities,

   including individuals who use wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s

   facility is one which was designed and constructed for first occupancy subsequent to January 26,

   1993, as defined in 28 CFR 36.401, then the Defendant’s facility must be readily accessible to


                                                   10
Case 1:21-cv-20351-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 11 of 14




   and useable by individuals with disabilities as defined by the ADA.

          16.     Notice to Defendant is not required as a result of the Defendant’s failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by

   Plaintiff or waived by the Defendant.

          17.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to require the Defendant to alter Riviera Suites

   South Beach to make those facilities readily accessible to and useable by the Plaintiff and all

   other persons with disabilities as defined by the ADA; or by closing the facility until such time as

   the Defendant cures its violations of the ADA. The Order shall further require the Defendant to

   maintain the required assessable features on an ongoing basis, and to require the institution of a

   policy that requires Defendant to maintain its accessible features.


          18.     Prior to the filing of this lawsuit, Plaintiff’s counsel conducted a thorough PACER

   search to determine whether prior ADA cases had been filed in the Southern District of Florida

   against the instant property. This search revealed the following unrelated case:

                  a.      Gomez v. SBEEG Holdings, LLC, Case No. 1:17-cv-22468-JLK, which

          relates solely to website and reservations issued encountered by a visually impaired

          individual. These issues are not addressed in the instant Complaint.


          WHEREFORE, Plaintiff respectfully requests:

                  a.      The Court issue a Declaratory Judgment that determines that the

          Defendant at the commencement of the subject lawsuit is in violation of Title III of the

          Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.



                                                    11
Case 1:21-cv-20351-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 12 of 14




                  b.      Injunctive relief against the Defendant including an order to make all

          readily achievable alterations to the facility; or to make such facility readily accessible to

          and usable by individuals with disabilities to the extent required by the ADA; and to

          require the Defendant to make reasonable modifications in policies, practices or

          procedures, when such modifications are necessary to afford all offered goods, services,

          facilities, privileges, advantages or accommodations to individuals with disabilities; and

          by failing to take such steps that may be necessary to ensure that no individual with a

          disability is excluded, denied services, segregated or otherwise treated differently than

          other individuals.

                  c.      An award of attorney’s fees, costs and litigation expenses pursuant to 42

          U.S.C. § 12205.

                  d.      Such other relief as the Court deems just and proper, and/or is allowable

          under Title III of the Americans with Disabilities Act.


                                                    COUNT II

                                                    Negligence

          19.     Plaintiff realleges all allegations heretofore set forth.

          20.     Defendant, through its activities and past ventures and experience, knew or

   reasonably should have known its duties to the impaired. Defendant had a duty to Plaintiff to

   remove ADA accessibility barriers, and adopt policies and procedures, as mandated by the ADA,

   so that Plaintiff, as a disabled individual would have full and equal access to the subject public

   accommodation.

          21.     Defendant breached this duty.



                                                     12
Case 1:21-cv-20351-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 13 of 14




          22.     Defendant is or should be aware that, historically, society has tended to isolate

   and segregate individuals with disabilities, and, despite some improvements, such forms of

   discrimination against individuals with disabilities continue to be a serious and pervasive social

   problem.

          23.     Discrimination against individuals with disabilities persists in the use and

   enjoyment of public accommodations.

          24.     The Nation’s proper goals regarding individuals with disabilities are to assure

   equality of opportunity, full participation, independent living, and economic self-sufficiency for

   such individuals.

          25.     The ADA has been the law of the land since 1991, but Defendant has negligently

   denied Plaintiff her civil rights by maintaining architectural barriers that preclude the Plaintiff

   from the full and equal use of the subject premises, and that endangered and continues to

   endanger Plaintiff’s safety. This negligent conduct of the Defendant has also caused Plaintiff

   damage by virtue of segregation, discrimination, relegation to second class citizen status and the

   pain, suffering and emotional damages inherent to discrimination and segregation and other

   damages to be proven at trial.


          WHEREFORE, Plaintiff prays for relief, as follows:

          A.      For finding of negligence; and

          B.     For damages in an amount to be proven at trial; and

          C.      For such other and further relief as the Court may deem just and proper.




                                                   13
Case 1:21-cv-20351-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 14 of 14




   Dated: January 27, 2021                   Respectfully submitted,

                                             /s/ Lawrence A. Fuller
                                             Lawrence A. Fuller, Esq. (FBN 0180470)
                                             FULLER, FULLER & ASSOCIATES, P.A.
                                             12000 Biscayne Blvd., Suite 502
                                             Miami, FL 33181
                                             (305) 891-5199
                                             (305) 893-9505 - Facsimile
                                             lfuller@fullerfuller.com

                                             Attorney for Plaintiff Helen Swartz




                                        14
